Citation Nr: 0000025	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  92-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to secondary service connection for 
extrapyramidal side effects of psychiatric medication 
(claimed as Parkinson's disease) prescribed to treat a 
service-connected disability.

2.  Entitlement to secondary service connection for an upper 
gastrointestinal (UGI) disorder (claimed as esophagitis) 
resulting from the use of medication prescribed to treat a 
service-connected disability.

3.  Whether a claim of entitlement to service connection for 
abdominal pain, indigestion, headaches, dizziness, 
lightheadedness, nausea, drowsiness, depression, wheezing, 
and breathlessness caused by the prescribed use of Indocin in 
service is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from September 1979 to 
October 1980.

This appeal is from December 1991, June 1995, and January 
1997 rating decisions by the Department of Veterans Affairs 
(VA) St. Petersburg, Florida, Regional Office (RO).  In 
pertinent part, the December 1991 rating decision denied 
service connection for Parkinson's disease.  The June 1995 
rating decision determined that the claim for abdominal pain, 
indigestion, headaches, dizziness, lightheadedness, nausea, 
drowsiness, depression, wheezing, and breathlessness caused 
by the use of Indocin prescribed in service (side effects of 
Indocin) was not well grounded.  The January 1997 decision 
confirmed the denial of service connection for side effects 
of Indocin.  It also found no new and material evidence to 
reopen a claim of entitlement to service connection for 
esophagitis that had previously been finally disallowed.

In March 1998, the Board recharacterized the claim for 
service connection for esophagitis as for a UGI disorder 
(claimed as esophagitis) and found that there was new and 
material evidence to reopen the claim; the Board remanded the 
claim for further development and readjudication.  The March 
1998 decision also recharacterized as service connection for 
extrapyramidal side effects of neuroleptic medication the 
claim previously styled as for Parkinson's disease and 
remanded that issue for further development and 
readjudication.  As to both issues, the Board instructed that 
the RO consider secondary service connection for the claimed 
disabilities.  See 38 C.F.R. § 3.310(a) (1999).  Those issues 
are now returned to the Board.  The Board will again defer 
review of issue of service connection for a UGI disorder 
pending return of the case from the REMAND appended to this 
decision.

In March 1998, the Board stayed action on the claim for 
service connection for side effects of Indocin pending a 
ruling on the appellant's motion for review of a prior Board 
decision for clear and unmistakable error.  The Board has 
issued a decision on the motion, and the Board may now 
proceed with appellate review of the instant claim for 
service connection for side effects of Indocin.

The appellant testified in June 1993 before a member of the 
Board who was a signatory to the Board's March 1994 decision.  
That person is no longer a member of the Board.  The 
appellant is entitled to have the member who conducted a 
hearing participate in making the final determination of his 
claim.  38 U.S.C.A. § 7107(c) (West Supp. 1999).  In May 
1997, the appellant requested another hearing before the 
Board and failed to report to the hearing on October 21, 
1997, as scheduled.  He did not cancel or inform the Board of 
a reason for his failure to report.  The request for the 
hearing is deemed withdrawn, 38 C.F.R. § 20.704(d) (1999), 
and the case may proceed to decision.


FINDINGS OF FACT

1.  The appellant has not submitted competent medical 
evidence that he currently has extrapyramidal side effects of 
neuroleptic medication.

2.  The appellant either has not submitted objective medical 
evidence of abdominal pain, indigestion, headaches, 
dizziness, lightheadedness, nausea, drowsiness, depression, 
wheezing, and breathlessness or has not submitted competent 
medical evidence of a nexus between any of those symptoms and 
the use of Indocin in service.


CONCLUSIONS OF LAW

1.  A claim of entitlement to secondary service connection 
for extrapyramidal side effects of psychiatric medication is 
not well grounded, and VA has no duty to assist the appellant 
to develop facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  A claim of entitlement to service connection for 
abdominal pain, indigestion, headaches, dizziness, 
lightheadedness, nausea, drowsiness, depression, wheezing, 
and breathlessness due to the use of Indocin prescribed in 
service is not well grounded, and VA has no duty to assist 
the appellant to develop facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A service medical record of October 6, 1980, shows the 
prescription of Indocin for complaints of musculoskeletal 
chest pain.  No other prescription or use of Indocin in 
service is shown in the service medical records.

A VA medical certificate of June 1981 showed an assessment of 
probable schizophrenia and the prescription of Librium.  The 
appellant complained of chest pain with a history of heart 
attack and said he was depressed because of his physical 
problems.  VA outpatient treatment records of July 1981 show 
the appellant was prescribed medication by the mental hygiene 
clinic.  The appellant presented for VA hospital treatment in 
September 1981 because he was out of medication, then noted 
as Librium, Percocet, and Ecotrin.  He had been in two 
hospitals recently for multiple complaints including 
headaches and total lack of energy.  He also complained of 
episodic sweating and weakness since June 1980.  The 
diagnosis included headache without neurological deficits.

A February 1982 admission record from Tallahassee Memorial 
Regional Medical Center noted admission of the appellant in a 
semi-catatonic state, seeking certain medications.  The final 
diagnosis was acute exacerbation of chronic schizophrenia 
with hypochondriasis and depression improving; drug 
habituation unchanged.  He was prescribed Pamelor, Cogentin, 
and Haldol.  On admission to Tallahassee Community Hospital 
(TCH) in March 1982, the appellant was diagnosed with chronic 
undifferentiated schizophrenia with somatization.  The 
recorded medical history noted the appellant's use of 
multiple psychiatric medications.  The psychiatric consultant 
recommended and started Triavil and Cogentin.  An August 1982 
treatment record by E. Britt, M.D., noted the appellant was 
maintained on the anti-depressant Triavil and Cogentin for 
extrapyramidal symptoms.

A November 1982 treatment record from Dr. Britt noted the 
appellant's development of nausea, vomiting, diarrhea, 
chills, fever, assessed as acute viral gastroenteritis.  On 
November 1982 TCH admission for these complaints, the 
appellant's maintenance use of Triavil and Cogentin was 
noted.  During hospitalization it was determined he should 
use Cogentin as needed rather than regularly.  On discharge 
he was prescribed Cogentin as needed for extrapyramidal 
symptoms.  November 1982 treatment records from Appalachee 
Community Health show the appellant complained of headache.  
Review of the medications prescribed at TCH noted some 
extrapyramidal symptoms might be present and occasional 
speech difficulty.  In April 1983, the appellant submitted a 
list of 24 prescription and over-the-counter medications that 
he had taken or was currently taking.

On admission to Gainesville VA hospital for cardiac 
evaluation in August 1984, the diagnoses included depression.  
VA outpatient notes of September 1985, February 1986, and 
June 1989 show the appellant complained of headache.

Two January 1986 emergency room records from Orlando Regional 
Medical Center show the appellant sought treatment for groin 
pain and for stomach pain of two days' duration.  Examination 
on the former visit was inconclusive and produced no 
diagnosis.  In a history taken on the second visit, he denied 
nausea, vomiting, and diarrhea.  He had slight abdominal 
tenderness on examination.  The diagnosis was gastritis.

Dr. Britt saw the appellant in December 1987 for follow-up of 
recent complaints of extrapyramidal movement disorders while 
taking psychotropic medication.  Examination revealed nothing 
remarkable in the head, eyes, ears, nose, or throat.  Speech 
was fluid and the hands were without tremors.  Dr. Britt 
noted the recent prescription of Benadryl along with Navane 
and Restoril.  The appellant reported that he had been doing 
quite well on that regimen.  He denied any history of 
stuttering, dysarthria or extrapyramidal symptoms in the 
interval.

A February 1990 VA outpatient record noted the appellant 
inquired about the side effects of medication he took in 
service, i.e., Indocin.  The doctor noted the appellant was 
aware that depression was a listed side effect of Indocin, 
and he inquired whether Indocin prescribed in service had 
contributed to his disability.  The doctor noted that the 
appellant was also aware, being told, that side effects from 
Indocin would not last long after discontinuance of its use.  
They also discussed tardive dyskinesia as a side effect of 
Navane, which the appellant took for control of 
schizophrenia.  The doctor told the appellant to have the 
need to continue Navane evaluated in view of long-term side 
effects.

In March 1990, the appellant submitted a photocopy of the 
page on indomethacin, one of the class of non-steroidal anti-
inflammatory drugs (NSAID) for which Indocin is a trade name, 
from The American Medical Association Guide to Prescription 
and Over the Counter Drugs.  The listed possible side effects 
of the drug were abdominal pain, indigestion, headache, 
dizziness, lightheadedness, nausea, vomiting, diarrhea, 
drowsiness, depression, wheezing and breathlessness.  The 
appellant circled "headache" and "drowsiness/depression.'

May 1991 VA mental hygiene clinic records show the appellant 
complained of grogginess and drowsiness.  He was told to 
discontinue Benadryl if the symptoms persisted.  An August 
1991 record noted the prescription of Navane for delusional 
thinking suggestive of schizophrenia and Benadryl for 
extrapyramidal symptoms.  It was noted there was no evidence 
of tardive dyskinesia.

In a VA hearing of August 1991, the appellant's 
representative asserted a claim for service connection for 
abdominal pain, indigestion, headaches, dizziness, 
lightheadedness, nausea, drowsiness, depression, wheezing, 
and breathlessness caused by the use of Indocin prescribed in 
service.  The representative asserted the appellant took 
Indocin long term while in the service.

In June 1993, the appellant testified at a hearing before a 
member of the Board.  He reported having the symptoms that he 
apparently attributed to the administration of Indocin in 
service.  He also reported symptoms that he identified as 
Parkinsonism associated with psychotropic medications.

In September 1993, the appellant sought emergency treatment 
at Lee Memorial Hospital for complaints of burning in the 
chest and stomach.  He reported he awoke that day with those 
symptoms and shortness of breath.  He complained of a sore 
throat.  The diagnosis was esophagitis secondary to use of 
Motrin.

In April 1994, the appellant sought emergency treatment at 
Lee Memorial Hospital for symptoms of tardive dyskinesia 
since stopping Benadryl.  He complained of his tongue feeling 
thick, swollen, and out of control.  No abnormalities were 
noted on physical examination.  The impression was tardive 
dyskinesia.  He was given intramuscular Benadryl and 
discharged home.  Discharge instructions described symptoms 
of tardive dyskinesia and explained that the doctor felt his 
symptoms might be caused by a medication he was taking and 
that he should reduce his dose of Navane, call the VA clinic 
for follow-up, and return for emergency treatment if he 
developed any of the described symptoms.

On VA psychiatric examination in April 1994, the appellant 
initially complained that he had to go to the emergency room 
twice in 1994 because he could not breathe and his throat was 
swollen; he also reported that he was thrusting his tongue 
forward and could not control it.  He reported treatment the 
previous year for esophagitis, describing the same symptoms 
he reported as occurring when he was diagnosed with tardive 
dyskinesia.  He also reported blood from his penis four or 
five times since 1986, which the examiner commented was 
apparently a urinary tract infection.  On examination the 
appellant pursed his lips occasionally and his tongue seemed 
slightly thickened; there were no tremors, tics or 
advantageous movements other than the pursing of the lips.

On outpatient visit in April 1994, the appellant voiced 
concern about "esophagitis."  The examiner noted that the 
symptoms were more consistent with neuroleptic induced 
dyskinesia or extrapyramidal symptoms involving his tongue.  
The examiner recommended he decrease the dose of Navane.

In a July 1995 statement, the appellant reported that he was 
given Indocin on October 6, 1980, and that he was separated 
seven days later, which "means that this recognition of 
costochondritis is treated with Indocin, is definite and 
profound.  The side effects recognized and claimed to exist 
as a fact of medicine practiced."

VA outpatient records of from September 1995 to January 1996 
noted the appellant reported taking Navane and Cogentin as 
prescribed.  He described having oral contractions while on 
Navane if he failed to take the Cogentin.  The examiner 
prescribed a trial of another drug to avoid that problem.  By 
January 1996, the appellant was reporting sexual dysfunction 
with the other drug and voicing his preference for Navane, 
even though the other drug modified his esophageal spasms.  
In June 1996, he complained of epigastric distress.  VA 
outpatient records from January 1996 to March 1998 are 
without complaint of or reference to extrapyramidal symptoms.

On VA examination in May 1998, the examiner stated he 
reviewed the appellant's VA claims file.  The appellant 
reported he felt well while taking his current medications.  
The examiner listed the appellant's currently prescribed 
medications.  The examiner noted the appellant listed 
multiple complaints on the examination request, including 
headaches and loss of speech, both of which were currently 
asymptomatic.  The examiner stated the appellant apparently 
had a history of tardive dyskinesia from taking antipsychotic 
medicines, but there were no current complaints of movement 
of the tongue or any other type of disorder.  Physical 
examination showed no obvious abnormalities.  The examiner 
reported he found no evidence of Parkinson's disease or of 
extrapyramidal symptoms at present.  Diagnoses did not 
include any extrapyramidal condition, and the examiner 
restated that he found no neurological disorder.

II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).  In addition to direct service 
connection of a disability, "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  38 C.F.R. 
§ 3.310(a) (1999).  Such secondary disability need not be 
caused by the service-connected disability, but may result 
from the aggravation by a service-connected disability of a 
condition it did not cause.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The appellant has 
provided no information indicating a source of evidence not 
of record with the potential to well ground any claim under 
review in this decision.  His application for disability 
compensation is complete, and VA has no duty to inform him of 
the necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  Savage v. Gober, 10 
Vet. App. 488 (1997).

As regards secondary service connection under section 
3.310(a), the elements of a well-grounded claim are 
essentially the same regarding evidence of current disability 
and nexus.  The only difference is that the nexus must be 
with the service-connected disease or injury from which the 
secondary disability results.

Evidence and testimony is presumed truthful for the limited 
purpose of determining whether a claim is well grounded.  
Robinette, 8 Vet. App. at 76.  Once a claim is found well 
grounded, the presumption of truthfulness or credibility is 
removed, and the Board will determine both the weight and the 
credibility and the evidence in reviewing the merits of the 
claim.  Id.

A.  Extrapyramidal Side Effects of Psychiatric Medication

The appellant has not submitted competent medical evidence he 
currently has extrapyramidal side effects of prescribed 
medication.  The May 1998 VA examination report is quite 
clear on that point.  No evidence post-dating January 1996 
shows ongoing extra-pyramidal side effects of prescribed 
medication.

The evidence of record shows several instances of 
extrapyramidal side effects and the ongoing prescription of 
medication to prevent such symptoms.  The Board is 
sympathetic to the appellant's concerns regarding such side 
effects.  Nonetheless, a claim for a disability he is not 
shown to have cannot be well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The appellant has not presented a well-grounded claim for 
secondary service connection for extrapyramidal side effects 
of psychiatric medication.  Absent a well-grounded claim, VA 
has no duty to assist the appellant to develop facts 
pertinent to a claim, Morton v. West, 12 Vet. App. 477 
(1999), and the Board does not have jurisdiction to 
adjudicate the claim on the merits.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).

B.  Service Connection for Abdominal Pain, Indigestion, 
Headaches, Dizziness, Lightheadedness, Nausea, Drowsiness, 
Depression, Wheezing, and Breathlessness Caused by the 
Prescribed use of Indocin in Service 

The appellant has not submitted competent medical evidence 
showing the current existence of the symptoms for which he 
seeks service connection.  There is evidence of record of 
intermittent complaints of abdominal pain, specifically a 
November 1982 episode of acute viral gastroenteritis with 
associated nausea and diarrhea, and January 1986 diagnosis of 
gastritis.  The appellant has not submitted evidence of 
either of these as chronic conditions.  There is also 
evidence of complaints of headaches, but no evidence 
associating the headaches with any particular cause.  The VA 
outpatient record of February 1990 that records the 
appellant's inquiry about a relationship between depression 
and the use of Indocin in service also records the examiner's 
opinion that side effects of Indocin stop quickly upon 
cessation of the use of the drug.  Thus, the document is 
neither evidence of depression, nor of any relationship 
between the use of Indocin in service and any chronic 
disability.

To the extent that any of the medical evidence could 
reasonably be construed as showing any of the claimed 
symptoms, there is no competent medical evidence of a nexus 
between any of them and any condition incurred in service.  
The appellant has submitted evidence of a single prescription 
of Indocin in service, with no side-effects of that 
prescription noted during the brief remainder of his active 
duty or thereafter.  Prescription of Indocin is not a chronic 
disease or "condition noted during service" within the 
meaning of section 3.303(b).  There is an absolute lack of 
any competent medical evidence of any disease or injury 
associated with that single prescription, including any of 
the transient symptoms noted as possible side-effects in the 
medical literature submitted by the veteran.  

Even if there were lay evidence of symptoms in service, there 
is no evidence of continuity of symptomatology, and only 
medical evidence adverse to his claim that such continuing 
symptoms might be related to the use of Indocin in service.  
Likewise, he has submitted no competent medical opinion that 
there is a nexus between any symptoms he currently has 
whatsoever and the use in service of Indocin.  Thus, he has 
not satisfied the formula for a well-grounded claim applying 
section 3.303(b) as articulated in Savage, 10 Vet. App. 488.

Finally, the medical literature showing the known side 
effects of Indocin is not evidence that the appellant has 
those side effects or, if he has one or more of them, that in 
his case they are related to Indocin.  The appellant is not a 
medical expert.  As a lay person, his medical opinion or 
interpretation of medical literature is not evidence that can 
well ground a claim for service connection.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).

The appellant has not presented a well-grounded claim for 
secondary service connection for abdominal pain, indigestion, 
headaches, dizziness, lightheadedness, nausea, drowsiness, 
depression, wheezing, and breathlessness caused by the 
prescribed use of Indocin in service.  Absent a well-grounded 
claim, VA has no duty to assist the appellant to develop 
facts pertinent to a claim, Morton v. West, 12 Vet. App. 477 
(1999), and the Board does not have jurisdiction to 
adjudicate the claim on the merits.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).


ORDER

Whereas the appellant has not submitted a well grounded claim 
for secondary service connection for extrapyramidal symptoms 
of psychiatric medication  (claimed as Parkinson's disease) 
prescribed to treat a service-connected disability, or for 
service connection for abdominal pain, indigestion, 
headaches, dizziness, lightheadedness, nausea, drowsiness, 
depression, wheezing, and breathlessness caused by the 
prescribed use of Indocin in service, both claims are denied.



REMAND

In March 1998, the Board remanded the issue of secondary 
service connection for an upper gastrointestinal (UGI) 
disorder (claimed as esophagitis) from the use of medication 
prescribed to treat a service-connected disability.  The 
Board requested a GI examination, with any indicated tests, 
to diagnose or rule out any upper GI condition, and, if a 
diagnosis was made, to review certain identified records and 
comment whether the condition diagnosed resulted from the use 
as prescribed of medication prescribed for treatment of the 
service-connected disability.

The VA examination report of May 1998 is equivocal in its 
conclusion and appears incomplete as regards the Board's 
instruction.  The examiner commented there was no definite 
history of gastroesophageal reflux disease (GERD), then, 
noting no current symptoms, the examiner diagnosed GERD, well 
treated.  The Board cannot tell the basis of the diagnosis.  
The records to which the Board referred the examiner for 
review in the March 1998 remand clearly included VA 
outpatient records with positive notation of GERD, as well as 
a private diagnosis of esophagitis.  In the absence of the 
examiner's discussion of these records, the Board cannot 
interpret the meaning of the comment "no definite history" 
of GERD juxtaposed with the diagnosis.

The report leaves the Board with the same basic questions 
that prompted the remand:  The report and claims folder 
should be reviewed to answer the questions, in conjunction 
with another examination if another examination is necessary 
to answer the questions.

Accordingly, the case is REMANDED for the following action:

1.  Return the May 1998 examination 
report with the claims folder to review 
and if necessary perform another 
examination, including any indicated 
tests, to answer the following questions: 
(1) Does the appellant have an upper GI 
disorder?  (2) If yes, does it result 
from the use of medication prescribed for 
the chest pain previously service 
connected as a discrete condition and now 
deemed a psychosomatic feature of 
service-connected schizophrenia?  (3) If 
yes, did it result from the use as 
prescribed of medication prescribed for 
treatment of the chest pain previously 
service connected as a discrete condition 
and now deemed a psychosomatic feature of 
service-connected schizophrenia?  The 
examiner should, whether performing 
another examination or merely 
supplementing the May 1998 report, review 
the medical record pertaining to the 
Tallahassee Memorial Hospital diagnosis 
of esophagitis in August 1982, the Lee 
Memorial Hospital diagnosis of 
esophagitis in September 1993, and the VA 
outpatient progress notes showing 
diagnoses of GERD.  The supplemental 
report or new examination report should 
explain any apparent contradictions in 
findings such as "no definite history of 
GERD" and a diagnosis of GERD.  If the 
examiner diagnoses an upper GI disorder, 
he or she is to provide an opinion 
whether it is related to the use of 
NSAIDs, and, based on interview, review 
of the record, and communication with 
treating physicians if necessary, whether 
the appellant is using as prescribed any 
medications felt to be causing upper GI 
disorder.  Associate any information 
obtained with the claims folder.

2.  Readjudicate the claim of entitlement 
to secondary service connection for an 
upper gastrointestinal disorder resulting 
from the use of medication prescribed to 
treat a service-connected disability.  If 
the claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







